UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2014 (Unaudited) Principal Bonds and Notes99.3% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 18,395,144 a 18,606,394 0.13%, 1/15/22 36,204,883 a 35,743,850 0.50%, 4/15/15 2,014,114 a,b 2,010,809 0.63%, 1/15/24 8,089,177 a 8,233,262 1.38%, 7/15/18 4,246,781 a 4,527,137 2.00%, 1/15/16 18,276,362 a,b 18,877,490 2.13%, 1/15/19 18,950,630 a 20,780,540 2.50%, 7/15/16 2,267,323 a,b 2,403,008 0.13%, 4/15/17 26,579,459 a 27,003,082 0.13%, 7/15/22 31,165,267 a 30,768,408 0.13%, 1/15/23 8,687,199 a 8,514,133 0.38%, 7/15/23 10,026,997 a 10,041,877 0.63%, 7/15/21 1,910,238 a 1,965,455 1.25%, 7/15/20 18,023,818 a 19,267,173 0.13%, 4/15/19 8,735,194 a 8,807,530 Total Bonds and Notes (cost $223,299,780) Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $880,812) 880,812 c Total Investments (cost $224,180,592) % Cash and Receivables (Net) .3 % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At October 31, 2014, the value of the fund's securities on loan was $20,247,739 and the value of the collateral held by the fund was $20,747,283, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. At October 31, 2014, net unrealized depreciation on investments was $5,749,632 of which $97,738 related to appreciated investment securities and $5,847,370 related to depreciated investment securities. At October 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.3 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of October 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 880,812 - - U.S. Treasury - 217,550,148 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes119.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables4.8% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,288,513 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,203,414 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,014,459 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,222,766 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,235,644 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,251,298 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,954,751 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,047,439 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,643,440 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 548,504 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,415,000 1,438,450 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,863,037 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,374,380 Asset-Backed Ctfs./Home Equity Loans.2% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 84,606 b 84,691 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 682,882 b 704,192 First NLC Trust, Ser. 2005-2, Cl. M1 0.64 9/25/35 1,775,000 b 1,691,289 Asset-Backed Ctfs./Manufactured Housing.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 991,569 Commercial Mortgage Pass-Through Ctfs.3.3% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.87 12/5/32 6,550,000 b,c 6,726,290 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl.D 4.37 9/15/37 2,650,000 c 2,609,882 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl.E 4.37 9/15/37 2,800,000 c 2,537,475 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 c 6,494,323 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 4,835,000 c 4,881,172 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. C 3.96 4/15/46 2,305,000 b 2,295,523 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 4,790,000 5,134,051 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,815,000 1,873,222 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 1,050,000 1,121,080 Consumer Discretionary3.5% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 524,444 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,507,947 British Sky Broadcasting Group, Gtd. Notes 3.75 9/16/24 4,960,000 c 4,986,328 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,194,000 d 1,276,087 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 c 4,684,290 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,316,224 c 9,912,335 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 800,000 c 819,000 Numericable Group, Sr. Scd. Bonds 6.25 5/15/24 500,000 c 515,000 Staples, Sr. Unscd. Notes 2.75 1/12/18 2,770,000 d 2,813,500 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 492,021 Time Warner, Gtd. Debs. 5.35 12/15/43 5,790,000 6,387,817 Consumer Staples2.3% Altria Group, Gtd. Notes 4.00 1/31/24 805,000 d 834,891 Altria Group, Gtd. Notes 4.75 5/5/21 1,475,000 1,626,875 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 921,000 913,719 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 3,190,000 3,179,585 Pernod Ricard, Sr. Unscd. Notes 4.25 7/15/22 1,715,000 c 1,800,452 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 2,055,000 c 2,186,880 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 4,963,919 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 4,950,000 c 5,120,354 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 c 3,401,043 Energy3.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,485,000 2,807,399 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 3,090,000 3,298,213 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,817,262 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,505,000 d 2,541,949 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 4,450,000 5,043,808 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,185,000 d 1,238,325 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,185,000 1,225,451 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,080,396 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 1,915,000 1,916,511 Transocean, Gtd. Notes 3.80 10/15/22 2,350,000 d 2,119,538 Transocean, Gtd. Notes 6.38 12/15/21 3,290,000 d 3,462,258 Unit, Gtd. Notes 6.63 5/15/21 1,215,000 1,218,038 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,825,434 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 2,390,000 2,515,900 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,065,393 Financial15.6% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 c 6,447,484 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 c 1,565,727 Ally Financial, Gtd. Notes 4.63 6/26/15 2,490,000 2,547,270 Aon, Gtd. Notes 3.50 6/14/24 2,045,000 2,047,436 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 4,495,000 d 4,332,816 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 5,720,000 b 5,796,453 Bank of America, Sr. Uncd. Notes 4.00 4/1/24 5,280,000 5,462,070 Bank of America, Sub. Notes 4.25 10/22/26 5,625,000 5,596,262 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,088,538 Bank of America, Sub. Notes 5.70 5/2/17 785,000 856,687 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 35,000 39,456 Barclays, Sub. Notes 4.38 9/11/24 5,220,000 5,071,856 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,634,621 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,130,334 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,660,930 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 1,185,000 1,244,250 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,170,000 5,878,362 Citigroup, Sub. Notes 5.50 9/13/25 10,000 11,100 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,689,385 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 1,965,000 c 2,089,041 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 7,041,856 Duke Realty, Gtd. Notes 8.25 8/15/19 5,000 6,212 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 591,137 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 160,566 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 8,215,000 b 8,227,281 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 4,655,000 5,097,784 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 5,045,000 b 5,064,877 Genworth Holdings, Gtd. Notes 4.80 2/15/24 3,630,000 3,766,041 Genworth Holdings, Gtd. Notes 7.20 2/15/21 905,000 1,069,534 Genworth Holdings, Gtd. Notes 7.70 6/15/20 1,395,000 1,678,569 Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 5,710,000 b 5,774,112 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 5,300,000 b 5,482,272 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,277,315 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 4,232,050 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 4,882,562 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 c 1,789,716 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,726,230 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,317,360 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 c 1,785,847 Morgan Stanley, Sr. Unscd. Notes 3.70 10/23/24 5,460,000 5,459,978 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 1,215,000 1,387,293 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,075,703 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 117,377 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 c 5,343,589 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 b 3,599,700 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,026,561 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 232,418 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 b 6,864,485 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,824,688 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,331,671 Foreign/Governmental5.0% Brazilian Government, Notes BRL 10.00 1/1/18 26,300,000 10,357,768 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 5,030,000 c 5,319,225 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 5,545,000 6,196,537 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 c 3,128,688 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,675,098 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,350,000 1,442,475 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 6,990,000 7,762,745 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 3,475,000 4,117,875 Portuguese Government, Unscd. Notes 5.13 10/15/24 2,560,000 c 2,639,094 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 3,380,000 3,462,563 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,268,084 Health Care1.0% Biomet, Gtd. Notes 6.50 8/1/20 1,220,000 1,308,450 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 390,000 c 409,500 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 365,000 c 394,656 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 1,590,000 c 1,602,919 Mylan, Sr. Unscd. Notes 5.40 11/29/43 2,350,000 2,544,618 WellPoint, Sr. Unscd. Notes 2.30 7/15/18 4,250,000 4,288,531 Industrial.9% ERAC USA Finance, Gtd. Notes 3.85 11/15/24 500,000 c 506,736 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 c 3,395,569 Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,930,858 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 3,128,866 Information Technology.8% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,253,896 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 3,470,000 3,882,448 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,409,116 Materials2.3% Anglo American Capital, Gtd. Notes 4.13 4/15/21 800,000 c 812,670 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 2,685,000 2,756,802 Glencore Funding, Gtd. Notes 4.63 4/29/24 5,125,000 c 5,197,262 LYB International Finance, Gtd. Notes 4.00 7/15/23 4,320,000 4,488,782 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 d 3,541,530 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 3,306,971 Vale Overseas, Gtd. Notes 6.88 11/21/36 3,155,000 3,583,228 Municipal Bonds1.2% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,313,933 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 920,000 939,522 Illinois, GO (Pension Funding Series) 5.10 6/1/33 1,605,000 1,575,211 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,775,972 Residential Mortgage Pass-Through Ctfs..2% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 109,397 111,709 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.91 2/25/36 1,123,521 b 1,038,496 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.66 2/25/36 908,641 b 891,164 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 590 b,c 525 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 164,547 162,786 Telecommunications2.4% AT&T, Sr. Unscd. Notes 1.15 11/27/18 4,410,000 b 4,490,288 Digicel, Sr. Unscd. Notes 6.00 4/15/21 1,290,000 c 1,306,125 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 1,065,000 1,235,400 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,205,000 1,269,769 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,673,117 T-Mobile USA, Gtd. Notes 6.13 1/15/22 1,260,000 1,310,400 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,628,030 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 5,825,000 7,353,730 West, Gtd. Notes 7.88 1/15/19 469,000 488,489 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 1,800,000 c 1,764,000 U.S. Government Agencies.0% Small Business Administration Participation Ctfs., Govt Gtd. Debs., Ser. 97-J 6.55 10/1/17 35,624 U.S. Government Agencies/Mortgage-Backed22.9% Federal Home Loan Mortgage Corp.: 4.00% 25,755,000 e,f 27,324,445 5.00%, 10/1/18 - 9/1/40 520,129 f 573,322 5.50%, 11/1/22 - 5/1/40 1,677,942 f 1,832,686 6.00%, 7/1/17 - 12/1/37 349,088 f 389,022 6.50%, 9/1/29 - 3/1/32 5,304 f 6,076 7.00%, 11/1/31 83,141 f 94,389 7.50%, 12/1/25 - 1/1/31 6,785 f 7,230 8.00%, 10/1/19 - 1/1/28 5,568 f 6,563 8.50%, 7/1/30 467 f 599 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 50,313 f 56,594 Federal National Mortgage Association: 3.00% 46,405,000 e 46,415,873 3.50% 32,785,000 e,f 33,904,283 4.00% 32,190,000 e,f 34,170,195 4.50% 23,125,000 e,f 24,945,061 5.00% 16,910,000 e,f 18,726,504 3.50%, 11/1/44 8,160,997 f 8,461,220 4.50%, 11/1/14 2 f 2 5.00%, 5/1/18 - 9/1/40 2,900,681 f 3,210,537 5.50%, 8/1/22 - 8/1/40 8,493,838 f 9,523,859 6.00%, 1/1/19 - 1/1/38 708,881 f 794,838 6.50%, 3/1/26 - 10/1/32 59,077 f 68,037 7.00%, 7/1/15 - 7/1/32 32,561 f 36,489 7.50%, 11/1/27 - 3/1/31 5,136 f 5,795 8.00%, 12/1/25 8,768 f 9,742 Pass-Through Ctfs.,REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 22,329 f 24,042 Government National Mortgage Association I: 5.50%, 4/15/33 962,373 1,080,940 6.50%, 4/15/28 - 9/15/32 34,918 40,009 7.00%, 4/15/28 - 9/15/31 6,562 7,232 7.50%, 12/15/26 - 11/15/30 1,832 1,862 8.00%, 5/15/26 - 10/15/30 10,128 10,741 8.50%, 4/15/25 3,303 3,782 9.00%, 10/15/27 7,989 8,160 9.50%, 11/15/17 - 2/15/25 22,397 23,747 Government National Mortgage Association II: 4.50 % 22,510,000 e 24,572,834 6.50%, 2/20/31 - 7/20/31 65,967 76,921 7.00%, 11/20/29 217 259 U.S. Government Securities46.2% U.S. Treasury Bonds; 3.75%, 11/15/43 34,840,000 39,532,530 U.S. Treasury Floating Rate Notes; 0.09%, 7/31/16 273,680,000 b 273,800,693 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 20,389,635 g 20,647,686 U.S. Treasury Notes: 0.25%, 12/31/15 53,900,000 53,946,300 1.50%, 12/31/18 89,565,000 89,837,905 Utilities3.2% AES, Sr. Unscd. Notes 8.00 6/1/20 1,089,000 1,269,905 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 515,321 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 67,951 Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 736,098 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 380,000 c 393,775 Dynegy Finance I/II, Sr. Scd. Notes 7.38 11/1/22 920,000 c 974,050 Dynegy Finance I/II, Sr. Scd. Notes 7.63 11/1/24 535,000 c 567,769 Enel, Sub. Bonds 8.75 9/24/73 1,415,000 b,c 1,659,087 Enel Finance International, Gtd. Notes 6.00 10/7/39 805,000 c 925,913 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,463,558 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 416,634 Kinder Morgan, Sr. Unscd. Notes 7.75 1/15/32 7,710,000 9,676,050 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 545,186 NiSource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,576,199 NiSource Finance, Gtd. Notes 5.65 2/1/45 4,435,000 5,237,349 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,328,396 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 760,805 Total Bonds and Notes (cost $1,205,394,805) Principal Short -Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $1,599,979) 1,600,000 h Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,942,867) 11,942,867 i Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,609,339) 2,609,339 i Total Investments (cost $1,221,546,990) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2014, these securities were valued at $106,693,791 or 10.3% of net assets. d Security, or portion thereof, on loan. At October 31, 2014, the value of the fund's securities on loan was $19,499,772 and the value of the collateral held by the fund was $20,157,095, consisting of cash collateral of $2,609,339 and U.S. Government & Agency securities valued at $17,547,756. e Purchased on a forward commitment basis. f The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. gPrincipal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At October 31, 2014, net unrealized appreciation on investments was $27,235,254 of which $28,714,197 related to appreciated investment securities and $1,478,943 related to depreciated investment securities. At October 31, 2014, the cost of investments for federal Income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 69.1 Corporate Bonds 35.4 Asset-Backed 5.1 Foreign/Governmental 5.0 Commercial Mortgage-Backed 3.3 Short-Term/Money Market Investments 1.6 Municipal Bonds 1.2 Residential Mortgage-Backed .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES October 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2014 ($) Financial Futures Short U.S. Long Bond 42 (5,925,938 ) December 2014 (76,188 ) U.S. Treasury 10 Year Notes 28 (3,538,063 ) December 2014 18,813 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS October 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases; Chilean Peso, Expiring 11/28/2014 a 4,495,640,000 7,686,366 7,791,815 105,449 Sales; Proceeds ($) Peruvian New Sol, Expiring 11/28/2014 b 21,895,000 7,564,346 7,465,717 98,629 Counterparties: b Citigroup a JP Morgan Chase Bank The following is a summary of the inputs used as of October 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 52,636,876 - Commercial Mortgage-Backed - 33,673,018 - Corporate Bonds+ - 365,924,026 - Foreign Government - 51,370,152 - Municipal Bonds+ - 12,604,638 - Mutual Funds 14,552,206 - - Residential Mortgage-Backed - 2,204,680 - U.S. Government Agencies/Mortgage-Backed - 236,451,536 - U.S. Treasury - 479,365,112 - Other Financial Instruments: Financial Futures++ 18,813 - - Forward Foreign Currency Exchange Contracts++ - 204,078 - Liabilities ($) Other Financial Instruments: Financial Futures++ (76,188 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end October 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes99.5% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables7.6% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.22 8/15/17 780,000 b 784,653 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 842,655 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 417,542 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 920,000 913,003 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 664,805 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,234,075 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,658,709 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,374,720 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 440,797 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 2,000,000 c 2,002,728 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 1,250,000 c 1,267,921 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 578,869 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 767,793 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,482,765 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,205,558 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 289,723 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 646,713 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,540,000 1,533,840 Asset-Backed Ctfs./Equipment.5% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,248,854 Asset-Backed Ctfs./Home Equity Loans.2% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 122,364 b 122,489 First NLC Trust, Ser. 2005-2, Cl. M1 0.63 9/25/35 420,000 b 400,192 Commercial Mortgage Pass-Through Ctfs.3.8% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 6,508 6,503 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.35 9/10/47 885,045 b 908,639 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 648,835 654,482 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 599,912 b 647,554 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.90 12/10/49 825,000 b 905,704 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 640,000 c 579,994 Credit Suisse Mortgage Trust, Ser 2014-USA, Cl. D 4.37 9/15/37 620,000 c 610,614 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 1,145,000 c 1,155,934 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 2,490,000 2,572,570 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.91 11/15/46 975,000 b 1,051,959 Consumer Discretionary3.2% British Sky Broadcasting, Gtd. Notes 2.63 9/16/19 1,220,000 c 1,224,775 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 620,000 662,625 Comcast, Gtd. Notes 5.70 7/1/19 650,000 751,574 Comcast, Gtd. Notes 5.90 3/15/16 655,000 701,143 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 c 740,825 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 1,130,000 c 1,136,371 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 200,000 c 204,750 Staples, Sr. Unscd. Notes 2.75 1/12/18 620,000 d 629,736 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 887,845 Time Warner, Gtd. Notes 4.75 3/29/21 570,000 627,855 Consumer Staples2.9% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,384,220 CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,537,840 Lorillard Tobacco, Gtd. Notes 8.13 6/23/19 800,000 d 980,992 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 670,051 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 750,000 753,263 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 c 1,738,879 Energy3.7% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 535,000 604,410 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,235,000 1,288,918 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 264,393 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 1,371,000 1,530,205 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 285,000 d 297,825 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 520,000 598,900 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 613,882 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,130,000 1,168,574 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 455,000 455,359 Transocean, Gtd. Notes 2.50 10/15/17 590,000 583,324 Unit, Gtd. Notes 6.63 5/15/21 290,000 290,725 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 395,348 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 469,039 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 235,000 263,091 Financial12.8% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 c 768,641 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 c 361,410 Ally Financial, Gtd. Notes 4.63 6/26/15 600,000 613,800 American International Group, Sr. Unscd. Notes 6.40 12/15/20 925,000 1,106,018 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 229,490 AON, Gtd. Notes 3.50 9/30/15 695,000 712,987 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 1,065,000 d 1,026,574 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 1,335,000 b 1,352,844 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 430,000 434,373 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,020,000 1,065,191 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 162,003 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 387,426 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 1,263,155 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 290,000 304,500 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,065,071 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 703,255 Denali Borrower, Sr. Scd. Bonds 5.63 10/15/20 455,000 c 483,722 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 632,667 ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 c 1,158,003 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 370,804 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 1,975,000 b 1,977,953 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 725,547 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 372,341 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 1,195,000 b 1,199,708 Genworth Holdings, Gtd. Notes 7.20 2/15/21 1,060,000 1,252,714 Genworth Holdings, Gtd. Notes 7.70 6/15/20 320,000 385,048 Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 1,295,000 b 1,309,540 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 1,250,000 b 1,292,989 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 631,123 Goldman Sachs Group, Sr. Unscd. Bonds 2.55 10/23/19 725,000 721,189 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 641,458 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 496,296 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 c 421,110 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 c 613,330 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 570,000 d 572,055 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 560,000 639,411 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 602,044 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 735,517 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 b 1,385,492 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 565,000 571,581 Foreign/Governmental3.9% Brazilian Government, Notes BRL 10.00 1/1/18 6,050,000 2,382,680 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,230,000 c 1,300,725 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 1,235,000 1,380,112 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 c 714,337 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,216,945 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,100,000 1,141,250 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 641,100 Portuguese Government, Unscd. Notes 5.13 10/15/24 605,000 c 623,692 Health Care1.1% Biomet, Gtd. Notes 6.50 8/1/20 290,000 311,025 Fresenius Medical Care II, Gtd. Notes 4.13 10/15/20 370,000 c 373,006 Mylan, Sr. Unscd. Notes 2.55 3/28/19 1,055,000 1,052,216 WellPoint, Sr. Unscd. Notes 2.30 7/15/18 815,000 822,389 Industrial.3% Waste Management, Gtd. Notes 6.10 3/15/18 365,000 414,567 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 244,320 Information Technology.5% Hewlett-Packard, Sr. Unscd. Bonds 2.75 1/14/19 830,000 835,601 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 362,003 Materials1.4% Anglo American Capital, Gtd. Notes 4.13 4/15/21 200,000 c 203,167 Freeport-McMoRan, Sr. Unscd. Notes 2.15 3/1/17 195,000 198,415 Freeport-McMoRan, Sr. Unscd. Notes 3.55 3/1/22 430,000 420,613 Glencore Funding, Gtd. Notes 2.50 1/15/19 1,220,000 c 1,211,146 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 663,435 Vale Overseas, Gtd. Notes 6.25 1/23/17 600,000 658,030 Residential Mortgage Pass-Through Ctfs..1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 108,501 110,794 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.55 12/25/34 167,115 b 158,853 Telecommunication Services1.9% AT&T, Sr. Unscd. Notes 1.15 11/27/18 1,045,000 b 1,064,025 Digicel, Sr. Unscd. Notes 6.00 4/15/21 645,000 c 653,063 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 245,000 284,200 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 580,000 611,175 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,795,000 1,899,370 West, Gtd. Notes 7.88 1/15/19 114,000 118,737 U.S. Government Agencies2.1% Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 e U.S. Government Agencies/Mortgage-Backed.0% Federal National Mortgage Association Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 82,731 e 85,130 Government National Mortgage Association II 7.00%, 12/20/30 - 4/20/31 8,020 9,527 7.50%, 11/20/29 - 12/20/30 8,138 9,948 U.S. Government Securities51.4% U.S. Treasury Inflation-Protected Securities, Notes, 0.13%, 4/15/19 4,760,960 f 4,800,385 U.S. Treasury Notes 0.25%, 12/31/15 61,085,000 61,137,472 0.75%, 1/15/17 51,600,000 51,765,275 1.50%, 12/31/18 5,450,000 5,466,606 Utilities2.1% Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 895,602 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 425,000 c 440,406 Enel, Sub. Notes 8.75 9/24/73 300,000 b,c 351,750 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 579,984 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 790,363 NiSource Finance, Gtd. Bonds 6.80 1/15/19 1,225,000 1,449,354 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 473,154 Total Bonds and Notes (cost $237,323,314) Principal Short -Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $369,995) 370,000 g Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $40,430) 40,430 h Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,064,518) 1,064,518 h Total Investments (cost $238,798,257) % Liabilities, Less Cash and Receivables %) ) Net Assets % REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. BRL Brazilian Real b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2014, these securities were valued at $21,010,350 or 8.8% of net assets. d Security, or portion thereof, on loan. At October 31, 2014, the value of the fund's securities on loan was $2,576,149 and the value of the collateral held by the fund was $2,662,210, consisting of cash collateral of $1,064,518 and U.S. Government and Agency securities valued at $1,597,692. e The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. fPrincipal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. gHeld by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At October 31, 2014, net unrealized appreciation on investments was $1,273,207 of which $2,050,364 related to appreciated investment securities and $777,157 related to depreciated investment securities. At October 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies/Mortgage Backed 53.5 Corporate Bonds 29.9 Asset Backed 8.3 Foreign/Governmental 3.9 Commercial Mortgage-Backed 3.8 Short-Term/Money Market Investments .6 Residential Mortgage-Backed .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES October 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2014 ($) Financial Futures Long U.S. Treasury 2 Year Notes 135 29,640,938 December 2014 92,266 Financial Futures Short U.S. Treasury 5 Year Notes 23 2,746,847 December 2014 (27,448 ) U.S. Treasury 10 Year Notes 122 15,415,844 December 2014 (65,766 ) U.S. Long Bonds 9 1,269,844 December 2014 (39,094 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS October 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Chilean Peso, Expiring 11/28/2014 a 525,460,000 898,399 910,724 12,325 Sales: Proceeds ($) Peruvian New Sol, Expiring 11/28/2014 b 2,550,000 880,981 869,494 11,487 Counterparties: a Citigroup b JP Morgan Chase Bank The following is a summary of the inputs used as of October 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 19,881,893 - Commercial Mortgage-Backed - 9,093,953 - Corporate Bonds+ - 71,586,233 - Foreign Government - 9,400,841 - Mutual Funds 1,104,948 - - Residential Mortgage-Backed - 269,647 - U.S. Government Agencies/Mortgage-Backed - 5,194,211 - U.S. Treasury - 123,539,738 - Other Financial Instruments: Financial Futures++ 92,266 - - Forward Foreign Currency Exchange Contracts++ - 23,812 - Liabilities ($) Other Financial Instruments: Financial Futures++ (132,308 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J.
